IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,374-01


                  EX PARTE JOHN LAWRENCE MATTHEWS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 10823JD-HC-1 IN THE 1ST DISTRICT COURT
                              FROM JASPER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed his conviction in

Matthews v. State, No. 13-12-00052-CR (Tex. App.—Edinburg–Corpus Christi July 25, 2013)(not

designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984);
                                                                                                      2

Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The trial court may

use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether counsel: (1)

failed to file a motion to suppress the evidence that was obtained by a warrantless search of the crime

scene, (2) failed to file a motion to suppress Applicant’s DNA that was taken illegally, (3) failed to

argue that Applicant was arrested without a warrant, (4) failed to argue that Applicant was arrested

using an illegal GPS phone track (5) failed to object to the autopsy report, (6) failed to obtain an

expert to challenge the State’s theory of the victim’s death, (7) failed to interview a witness and his

girlfriend who could have testified that they saw Jason Brown, not Applicant, exit the room after the

victim fell through the motel window, and (8) failed to send the evidence to an independent lab for

review. The trial court shall also make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 14, 2015
Do not publish